        Case 1:19-cv-01447-JLT Document 45 Filed 09/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                      No. 1:19-cv-1447-JLT (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                       MOTION TO COMPEL
13           v.
                                                       (Doc. 23)
14    GUARD H. PEREZ, et al.,
15                      Defendants.
16

17          Plaintiff moves to compel the release of his medical records from, presumably, the Fresno

18   County Jail where he is presently housed. (Doc. 23.) Because service has not yet been initiated on

19   any defendant and no discovery and scheduling order has yet issued, Plaintiff’s motion to compel

20   is DENIED without prejudice to its renewal.

21
     IT IS SO ORDERED.
22

23      Dated:     September 7, 2020                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
